United States Court of Appeals
                     For the First Circuit


No. 14-1359

                CARMEN D. BURGOS-YANTÍN, et al.,

                     Plaintiffs, Appellees,

                               v.

               MUNICIPALITY OF JUANA DÍAZ, et al.,

                     Defendants, Appellants.



                          ERRATA SHEET

          The opinion of this Court, issued on November 19, 2018,
is amended as follows:

          From page 7, line 12, through page 8, line 2, substitute
the following text, including footnotes 6 and 7:
          . . . .
          Municipality in this case. The Municipality
          has never challenged the Secretary's Law 9
          decision in the commonwealth courts.[fn 6]
          Although the Municipality contends that it had
          no means of seeking review under Puerto Rico
          law, the Fajardo decision itself -- the result
          of another municipality's challenge to a Law
          9 decision -- belies that contention.[fn 7]
          Hence, "by the time . . . ."

          [fn 6] The Municipality claims that it
          challenged the Secretary's decision by filing
          an amicus brief with the Supreme Court in the
          Fajardo case.    This argument is meritless.
          The Municipality's expression of support for
          a legal argument asserted by a different



                              - 1 -
     municipality in a different case does not
     preserve that argument in its own proceeding.

     [fn 7] The municipality in Fajardo challenged
     the   Secretary's   decision   by   filing   a
     declaratory judgment action pursuant to Puerto
     Rico Civil Procedure Rule 59.

On page 8, line 20, remove superseded footnote 7.




                         - 2 -